DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022  has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-17, 24, 27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al, US Patent 8,143,097 (as cited in previous Office Action).

Regarding claim 1, Chi teaches an electronic package assembly, comprising a first active die 149 having a bottom side (upon which 152 is located) and a top side (upon which 126 is located), and sidewalls between the bottom side and the top side, the bottom side of the first active die being mountable to and electrically coupleable to a package substrate (via underbump 156); a second active die 132, disposed on the top side of the first active die, the second active die being electrically coupleable to one or both of the first active die and the package substrate (via underbump 136); at least one open space available on the top side of the first active die; a stiffener 164, at least a portion of which substantially fills the at least one open space available on the top side of the first active die; and an encapsulant (not labeled in figure 12, but is labeled as 140 in figure 5), encapsulating and in contact with at least a portion of each of the first active die, the second active die and the stiffener, wherein a rigidity of the stiffener is greater than a rigidity of the encapsulant (Note: Chi teaches layer 118, which becomes layer 149, may be made of material such as silicon in column 7, lines 9-12, while layer 140 is made of epoxy in column 8, lines 48-52, which are similar materials that Applicant has disclosed [0040] and [0033] of Applicant originally-submitted Specification. Therefore, it would have been obvious to one of ordinary skill in the art that these materials of Chi would meet the limitation of this claim), wherein the encapsulant is continuous over the stiffener, and along the sidewalls of the first active die, and wherein the encapsulant has a bottommost surface co-planar with the bottom side of the first active die (figure 12).

Figure 12 of Chi fails to teach the encapsulant is continuous over the second active die. However, figure 9 and column 8, lines 55-58, it is generally known that a portion of the encapsulant may also cover the surface of the second die 132. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a portion of the encapsulant layer may be over the semiconductor die as a matter of design choice and specification requirements.

Regarding claim 3, Chi teaches the stiffener is more rigid than is a portion of the encapsulant corresponding in shape and size to the at least one open space (Note: Chi teaches layer 118, which becomes layer 149, may be made of material such as silicon in column 7, lines 9-12, while layer 140 is made of epoxy in column 8, lines 48-52, which are similar materials that Applicant has disclosed [0040] and [0033] of Applicant originally-submitted Specification, thereby it would have been obvious to one of ordinary skill in the art that these materials of Chi would meet the limitation of this claim).

Regarding claims 4 and 5, Chi teaches the stiffener is electronically passive and one or more capacitors carried by the stiffener (by teaching that 164 is a capacitor, which is an electronically passive component. See column 9, line 54-56).

Regarding claim 6, Chi fails to teach an upper surface of the stiffener is substantially level with an upper surface of the second active die.
However, this limitation is a result-optimized variables that are dependent upon the size and dimensions of the stiffener, or semiconductor chip size, used. It has been held that the size of the stiffener will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the stiffener used claimed and the Prior Art shows a plurality of features that may be considered a stiffener, it would have been obvious to one of ordinary skill in the art to select a suitable size of the stiffener in the device of Chi.

The specification contains no disclosure of either the critical nature of the claimed size of the stiffener used or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 7, Chi teaches an upper surface of the stiffener is positioned at a different height than an upper surface of the second active die (figure 12).

Regarding claims 8 and 9, Chi teaches the stiffener is attached to the first active die by a soldered connection and the stiffener is attached to the first active die with an adhesive (via solder balls, which are shown but not labeled in figure 12, which acts as an adhesive layer).

Regarding claims 10 and 11, Chi teaches the stiffener is formed from a material selected from the group consisting of: a polymer, glass, silicon, ceramic and metal (column 7, lines 9-12) wherein the stiffener has a greater thermal conductivity than does the encapsulant (Note: Chi teaches layer 118, which becomes layer 149, may be made of material such as silicon in column 7, lines 9-12, while layer 140 is made of epoxy in column 8, lines 48-52, which are similar materials that Applicant has disclosed [0040] and [0033] of Applicant originally-submitted Specification, thereby it would have been obvious to one of ordinary skill in the art that these materials of Chi would meet the limitation of this claim).

Regarding claim 12, Chi teaches the stiffener has a coefficient of thermal expansion substantially the same as the second active die (Note: Chi teaches that 164 may also be an active component in column 9, lines 54-56, which are structures such as 149,132. Therefore, making stiffener 164 as the same active component as 149, 132, or 134 would be obvious to one of ordinary skill in the art and would meet the limitation of this claim).

Regarding claim 13, Chi teaches the stiffener includes a material having a Young’s Modulus greater than the encapsulant (Note: Chi teaches layer 118, which becomes layer 149, may be made of material such as silicon in column 7, lines 9-12, while layer 140 is made of epoxy in column 8, lines 48-52, which are similar materials that Applicant has disclosed [0040] and [0033] of Applicant originally-submitted Specification, thereby it would have been obvious to one of ordinary skill in the art that these materials of Chi would meet the limitation of this claim).

Regarding claim 15, Chi fails to teach the second active die and the stiffener collectively cover at least about 90% of an upper surface of the first active die.

However, this limitation is a result-optimized variables that are dependent upon the size and dimensions of the stiffener, or semiconductor chip size, used. It has been held that the size of the stiffener will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the stiffener used claimed and the Prior Art shows a plurality of features that may be considered a stiffener, it would have been obvious to one of ordinary skill in the art to select a suitable size of the stiffener in the device of Chi.

The specification contains no disclosure of either the critical nature of the claimed size of the stiffener used or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Regarding claims 16 and 17, Chi teaches the encapsulant substantially completely encapsulates the first active die, the second active die and the stiffener, and a plurality of stiffeners 164 filling the at least one open space on the top side of the first active die (figure 12).

Regarding claim 24, Chi teaches a method of fabricating an electronic package assembly, comprising: obtaining a first active die 126 having a bottom side (upon which 152 is located) and a top side (upon which 126 is located), and sidewalls between the bottom side and the top side, the bottom side of the first active die being mountable to and electrically coupleable to a package substrate (via underbump 156); positioning a second active die 126 on the top side of the first active die while leaving an open space available on the top of the first active die; positioning a stiffener 164 on the top side of the first active die such that at least a portion of the stiffener substantially fills the open space available on the top side of the first active die; and applying an encapsulant (140, figure 5) to the package assembly such that the encapsulant encapsulates and is in contact with at least a portion of each of the first active die, the second active die and the stiffener, wherein a rigidity of the stiffener is greater than a rigidity of the encapsulant (Note: Chi teaches layer 118, which becomes layer 149, may be made of material such as silicon in column 7, lines 9-12, while layer 140 is made of epoxy in column 8, lines 48-52, which are similar materials that Applicant has disclosed [0040] and [0033] of Applicant originally-submitted Specification. Therefore it would have been obvious to one of ordinary skill in the art that these materials of Chi would meet the limitation of this claim), wherein the encapsulant is continuous over the stiffener and along the sidewalls of the first active die, and wherein the encapsulant has a bottommost surface co-planar with the bottom side of the first active die (as shown in figure 12).

Figure 12 of Chi fails to teach the encapsulant is continuous over the second active die. However, figure 9 and column 8, lines 55-58, it is generally known that a portion of the encapsulant may also cover the surface of the second die 132. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a portion of the encapsulant layer may be over the semiconductor die as a matter of design choice and specification requirements.

Regarding claim 27, Chi teaches one or more capacitors carried by the stiffener column 9, line 54-56).

Regarding claims 29 and 30, Chi teaches attaching the stiffener to the first active die by a soldered connection and attaching the stiffener to the first active die with an adhesive (via solder balls, which are shown but not labeled in figure 12, which acts as an adhesive layer).


Claims 14, 18, 19, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi as applied to claims above, and further in view of Kolan et al, US Patent Application Publication 2010/0109169 (as cited in previous Office Action).

Regarding claims 14 and 35, Chi fails to teach a package substrate, and wherein the first active die is mounted to and electrically coupled to the package substrate and mounting the first active die to a package substrate and electronically coupling the first active die to the substrate.

However, in figure 12, Chi teaches that solder balls 156 are formed on the bottom of the first active die, which are conventionally used in the art to electronically coupled the completed structure to a package substrate, which is shown in the reference of Kolan. Figure 25 of Kolan teaches a package substrate 120.2, and wherein the first active die 120.1S is mounted to and electrically coupled to the package substrate (PWS 120.2) and mounting the first active die 120.1S to a package substrate PWS 120.2 and electronically coupling the first active die to the substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolan with that of Chi because it is generally known in the art that completed packaging structures are mounted to a package substrate in order to make electronic devices.

Regarding claims 18 and 19, Chi fails to teach a plurality of second active dies arranged on the top side of the first active die, wherein at least some of the plurality of second active dies differ in size and/or shape. 

Regarding claim 18 and 19, Kolan teaches a plurality of second active dies arranged on the top side of the first active die, wherein at least some of the plurality of second active dies differ in size and/or shape (wherein the second active dies differ in size and shape to the first active dies in figure 2J) because it is generally known in the art that more than one second active die may be stacked upon the first active die, which allows for the electronic device to have more power.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolan with that of Chi because it is generally known in the art that more than one second active die may be stacked upon the first active die, which allows for the electronic device to have more power.

Response to Arguments

Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that the cited prior art of Chi fails to teach the limitation of “ the encapsulant is continuous over the second active die”,  figure 9 and column 8, lines 55-58, it is generally known that a portion of the encapsulant may also cover the surface of the second die 132. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a portion of the encapsulant layer may be over the semiconductor die.

Therefore, the rejection of independent claims 1 and 24 under 35 USC 103 as being obvious over the cited prior art of Chi is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899